On the latter day.
PETERS, District Judge,
premising the importance of the case, and his willingness to give it a more deliberate consideration, if desired by either party, pronounced his impression to be against the men’s claim for wages. He said, if there was any hardship or ill treatment complained of, or proved, he would not hesitate to interpose, as he had often done in similar cases, but that no such ground was laid for his intervention. The seamen say they want to be sent directly home in an American vessel, preferring the New York packets to Havre. But to such a wish it is impossible to accede. Their consul must send them home, and of course must have a reasonable discretion as to the mode of doing so. Seamen, by the laws and usages of all countries, belong to the nation. In other countries the courts would assist our consuls in restoring American seamen to their own country, and our courts should perform the same good office towards foreign consuls endeavoring to send home their seamen from this country; always, to be sure, under the superintendence of the courts, to see that no hardship or imposition is practiced on the seamen. In this instance, a great deal of forcible argument has been addressed to the court, to show that the voyage is broken up here. But this court cannot enter into that question. That is an affair for the French tribunals. Their laws. like the laws of all countries, settle these matters on their own principles We have nothing to do with such disputes here; nor could a French court do with them, between the crew of an American vessel and their superiors. It is certain, and that is enough, that there has been no capricious or wanton breaking up of the Ca-cique’s voyage. It would be a most unreasonable thing that these men should remain here, a charge to her owners, after that vessel is laid up.
There is danger, at this time, to any French vessel going to sea. A war has broken out between France and Spain. A change of voyage becomes a matter of necessity, of prudent provision against the contingencies of war. Now, who is to judge what is best in such an exigency? The mariners, who cannot know much about it. or the consuls, who, as public functionaries, may be supposed to be informed of the views and course of tlieiv government? Sending these men to Martinique, was no hardship imposed on them, provided the consul is acting honorably. as I presume he is, and as I shall take care to ascertain as far as I can. Martinique is a French island, a place of rendezvous for the French marine, where convoy may be obtained to France. To send a merchant vessel now to the coast of France without convoy, would be exposing her crew to peril of capture and captivity. Nor would their going in an American vessel protect them from Spanish belligerent search and apprehension. Though found on board an American vessel, they would be taken prisoners as enemies. The men are secured their wages. The consul has given written orders *960endorsed on the shipping articles, which places that point out of all doubt. They are going home, where their country requires them. They will receive their wages, either at sea or at home, for the whole period they will have served on board the Cacique and the Eugene. There is no occasion for an American court’s compelling payment of their wages here, to prevent their suffering in this country, or becoming burtbensome to it; and none of the cases read during the argument have gone so far as to determine, that, under such circumstances, an American court of admiralty will interfere, to enforce the payment of wages to foreign seamen in our ports. If they are in want of anything necessary to their subsistence or comfort, they must have it;, and this court will take care, as in former instances, to see that it is furnished; to be paid for out of their wages.
On this opinion the affair was arranged. The consul advanced them money, to be deducted from their wages, to pay for whatever clothing they wanted, and for their board while ashore in Philadelphia, and, thus provided, the men repaired on board the Eugene, which vessel had already cleared out, and sailed immediately for Martinique.